DETAILED ACTION

	This communication is in response to the application filed 3/22/2021. Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2021, 4/28/2022 and 7/21/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2017/0017672) in view of Pellow (US 20200172945).

As per claims 1, 15, Fan et al. (US 2017/0017672) teaches 
a search method, comprising: sending a first search request to a server in response to a first keyword inputted by a user (para. 11-12: a persistent cache mechanism to maintain accessibility of previously obtained search results; a search engine server receives a search query from a user);
pre-rendering resources of a first search result page returned by the server in a first container in a process of returning the resources of the first search result page by the server, wherein the first search result page is a search result page corresponding to the first keyword; sending a second search request to the server in case that it is detected that the user changes a current keyword to a second keyword, and pre-rendering resources of a second search result page returned by the server in a second container in a process of returning the resources of the second search result page by the server (para. 13: the search app may save the key/value pair <URL, payload> locally on a mobile device (using the persistent storage), where “URL” is the submitted search query formulated as a URL, and “payload” is the returned search result. In the case of (b), the apps may save the key/value pair <URL, image screenshot of the rendered page> locally on a mobile device (again, using the persistent storage). In an offline mode, users can access either content that came from the search engine servers (a), or any content from the web (b) which was saved as an image screenshot of the rendered page. The cache is limited in size, and in an embodiment is set as a percentage of the free space on the mobile device. The cache may be managed on a least-recently-used (LRU) basis. For example, each cache entry may have an access date associated with it indicating the last date and/or time when the entry was accessed, e.g., added, updated, and/or viewed by a user. When a key/value pair <URL, content> is accessed online and is either added to the cache or updated to an existing entry). Thus, each search is stored in the persistent storage/cache as the search query and the rendered search results page. Any new/second search that is stored in pair: key/rendered results page.
wherein the second search result page is a search result page corresponding to the second keyword; and in case that a search instruction inputted by the user is detected, outputting resources in a container corresponding to the current keyword in response to the search instruction (para. 15-17: a search result item may include a URL pointing to a Web page. The JSON data will be stored, including the URL pointing to the Web page. If the user selects that search result item while still online, the Web page will be retrieved from an online server and presented to the user, but will also be stored as a separate entry in association with its URL).  
	Fan teaches key/value pair in which the key is the submitted search query that can be one or more search term(s) – See para. 13. Fan does not explicitly teach search keywords.
	Pellow teaches at para. 99: a search result was returned can be based on terms in the search query that match terms found in the search result title, description, etc.; para. 39-40: search queries and modified search queries are stored in the key value store; para. 178: user submits a modified/second search query; fig. 6; para. 143, 182. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fan and Pellow in order to effectively allow users to quickly receive, view, and/or interact with the search results.

As per claims 2, 16, Fan teaches
in the process of returning the resources of the second search result page by the server, in case that a first resource of the second search result page is the same as a second resource of the first search result page, reusing the second resource of the first container in the second container (para. 24: if the search query is then received a second time, and the search query and search results are still in memory cache 112, then the search results may be retrieved from memory cache 112 and presented to the user via output device).  

As per claims 3, 17, Fan teaches
wherein reusing the second resource of the first container in the second container comprises: in case that the second resource is in a resource request state, establishing an association between a resource request for the second resource and the second container; - 22 -2572-0020 in case that the second resource is loaded in the first container, reusing the second resource in the second container (para. 14: relationships between cache entries are not stored explicitly. For example, a JSON record received from a search engine may include the list of search results generated by the search engine. A particular search result item may include a URL pointing to an object such as an image. The JSON data will be stored, including the URL pointing to the image. The image will also be retrieved and stored as a separate entry in association with its URL; para. 29-31: the query is altered to reflect a user intent before being sent to the search engine and/or stored in the local memory storage. For example, the actual user query could be "Taj Mahal," but based on information such as a user profile, user preferences, past search history, or other data, a determination may be made that the user is searching for a restaurant rather than a mausoleum. The query may then be modified to "Taj Mahal restaurant").  

As per claims 4, 18, Fan teaches
in case that all pre-created containers are occupied, selecting the second container from the pre-created containers for reusing, and pre-rendering the resources of the second search result page returned by the server in the second container in the process of returning the resources of the second search result page by the server (para. 31: storing the search results includes storing the search results in a local cache and determining the size of the local cache. When the size of the local cache exceeds a threshold size, then one or more least-recently-used records is deleted from the local cache until the size of the local cache is within the threshold size).  

As per claims 5-6, 19-20, Fan teaches
when the second container is reused or released, and in case that there is an ongoing resource request associated with the second container, disassociating the ongoing resource request associated with the second container from the second container; in case that there is the ongoing resource request associated with the second container, and the ongoing resource request is reused or reusable in a third container, disassociating the resource request from the second container (para. 16-17: when a cache entry is deleted from the cache on an LRU basis, there is no need to track down all of the entries related to the deleted entry, because the LRU technique automatically ensures that the associated entries will be deleted over time. Once record A has been deleted, the content of B, C, D, and E will no longer be available to the app, i.e., records B, C, D, and E are orphaned. They are never used anywhere else, and so end up with the oldest time stamps, and in the order of deletion, they will be the next to be deleted. The ongoing resources become orphan and thus, they are disassociated with the released/deleted cache/container).  

As per claim 7, Fan teaches
wherein the container comprises at least one of the group consisting of a container for loading a web page; a container for loading a small program; and - 23 -2572-0020 a container for loading structured data (para. 11-12: a persistent cache mechanism to maintain accessibility of previously obtained search results; storing the search results includes storing the search results in a local cache and determining the size of the local cache. When the size of the local cache exceeds a threshold size, then one or more least-recently-used records is deleted from the local cache until the size of the local cache is within the threshold size). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar et al. (US 10990634) teaches at col. 2:1-16: search results that answer the annotated search query are returned to the search extender service where they are aggregated and ranked based on a variety of different factors. The ranked search results are rendered using, in one aspect, predefined templates and are presented on a results page. The app search results may be presented simultaneously with Web-based search results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        




9/6/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163